This is a companion case to that of Serrato, Gonzales, Martinez and Vasquez, reported in 171 S.W. Rep., 1133 et seq., and several cases since then, wherein appellant was convicted as one of the murderers of the deputy sheriff, Ortiz, in Dimmit County, and his punishment assessed at ninety-nine years in the penitentiary.
There is neither a statement of facts nor any bill of exceptions herein. Nothing is raised in the motion for new trial that can be reviewed in the absence of these. The court below, instead of complying with the plain statutory provisions as to indeterminate sentences, has, in this case, as in all the others, sentenced the appellant to the specific term of ninety-nine years confinement in the penitentiary. It will, therefore, be necessary to reform the judgment in this court to correspond with said law, which being done, the judgment will be affirmed.
Affirmed.